United States Securities and Exchange Commission Washington, D.C. 20549 FORM 10-K [X]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended September 29, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-10684 International Game Technology Nevada 88-0173041 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6355 South Buffalo Drive, Las Vegas, Nevada 89113 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (702) 669-7777 Securities registered pursuant to Section 12(b) of the Act: Title of each class
